            Case 4:20-cv-00027-KGB Document 27 Filed 10/26/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ROBERT STOFER                                                                        PLAINTIFF

v.                                Case No. 4:20-cv-027-KGB

JAMES GREENE & ASSOCIATES, INC.;                                                 DEFENDANTS
And JEFFREY BRANTLY

                                            ORDER

       Before the Court are the parties’ joint motion for an extension of time to file response and

the parties’ joint motion for protective order (Dkt. Nos. 25; 26). For good cause shown, the Court

grants both motions (Dkt. Nos. 25; 26).

       I.       Joint Motion For Extension Of Time

       The parties have jointly moved requesting that the Court: (1) extend plaintiff Robert

Stofer’s deadline to supplement his arguments and authorities under the Court’s September 29,

2020, Conversion Order up to and including December 4, 2020 (Dkt. Nos. 23; 25, ¶5(a)); (2)

continue indefinitely all unexpired deadlines established under the Final Scheduling Order until

the Court issues an Order on defendants James Greene & Associates, Inc. (“JGA”) and Jeffrey

Brantly’s now-converted motion for summary judgment (Dkt. Nos. 6; 22; 25, ¶5(b)); and (3)

continue JGA and Mr. Brantly’s time to file an answer until 14 days after the issuance of the

Court’s Order on the pending motion for summary judgment (Dkt. Nos. 6; 25, ¶5(c)).

       For good cause shown, the Court grants the joint motion for extension of time to file

response (Dkt. No. 25). Mr. Stofer may supplement his arguments and authorities up to and

including December 14, 2020. The Court continues indefinitely all unexpired deadlines and will

enter an Amended Final Scheduling Order, if necessary, after ruling on the pending motion for
         Case 4:20-cv-00027-KGB Document 27 Filed 10/26/20 Page 2 of 4




summary judgment (Dkt. No. 6). Further, JGA and Mr. Brantly may file their answer 14 days

after the issuance of the Court’s Order on the pending motion for summary judgment.

       II.      Joint Motion For Protective Order

       On October 26, 2020, the Court reviewed the Joint Motion for Protective Order and makes

the following Orders:

       1. Confidential Information, as defined in this Order, and obtained by plaintiff from

             defendants in this action or obtained from plaintiff by defendants, or obtained by or on

             behalf of any third party, shall be used only for the purpose of this litigation and for no

             other purpose whatsoever, and shall not be given, shown, made available, or

             communicated in any way to anyone except Qualified Persons, as herein defined.

       2. Confidential Information means:

                a. Salary or other pay information, time records, personnel records, medical

                    records, training materials, corporate policies or records not available to the

                    general public, trade secrets, and other information the confidentiality or

                    privacy of which is protected by statute or other law.

                b. Notwithstanding the foregoing, Confidential Information shall not include

                    information that is publicly known or publicly available prior to being

                    disclosed, furnished, or submitted in this litigation. Counsel shall not use the

                    confidentiality designation except where counsel has a good faith belief that the

                    documentation/information meets the criteria of this paragraph 2 and is

                    consistent with the intent of this Order. For example, and without limitation,

                    counsel shall not use the confidential designation for tactical purposes, or




                                                   2
  Case 4:20-cv-00027-KGB Document 27 Filed 10/26/20 Page 3 of 4




           otherwise to gain advantage in this litigation, or to conceal or encumber non

           sensitive information.

3. Except with the prior written consent of defendants or plaintiff, or pursuant to further

   Orders of this Court on motion with notice to counsel for defendants or plaintiff, no

   Confidential Information may be disclosed to any person other than “Qualified

   Persons” who shall be defined to include plaintiff, defendants, any current or future

   counsel of record for defendants or plaintiff in this action, and secretaries,

   paraprofessional assistants, experts, and other employees of such counsel who would

   be actively engaged in assisting counsel in connection with this action.

4. If and to the extent any party believes that any Confidential Information has been

   improperly designated as Confidential Information and wishes to disclose such

   information outside the terms of this Agreed Protective Order, then the party shall: (1)

   first, promptly meet and confer with the designating party to resolve the issue; and then,

   if the meet and confer is unsuccessful, (2) provide all parties to this Order with at least

   ten (10) days calendar notice of its intent to so disclose the information. If the parties

   disagree on the anticipated disclosure, the party who claims confidentiality shall have

   the burden to move the Court for a determination of the issues prior to the expiration

   of the ten (10) calendar days’ notice period. Confidential Information so designated

   shall remain confidential until after the Court has ruled on these issues, unless the

   parties agree in writing that confidentiality may be removed.




                                         3
  Case 4:20-cv-00027-KGB Document 27 Filed 10/26/20 Page 4 of 4




5. This Order, insofar as it restricts the communication in any way and use of Confidential

   Information, shall continue to be binding through and after the conclusion of this

   litigation. At the conclusion of this action, including all appeals:

       a. Upon request by a party, the other parties (or their counsel, if any) shall take all

           reasonable steps necessary to reclaim all Confidential Information, including

           correspondence, memoranda, notes, or any other documents embodying such

           information, in whole or in part.

       b. All Qualified Persons are enjoined from disclosing in any manner any

           Confidential Information obtained during the course of this proceeding.

6. If redaction is impractical, then Confidential Information as may be required to be filed

   with the Court and with the Clerk of this Court shall be filed under seal. Only the

   Court, Court personnel, plaintiff, defendants, and their counsel, if any, shall have access

   to the sealed record in this proceeding until further Order of this Court.



It is so ordered this 26th day of October, 2020.

                                               ________________________________
                                               Kristine G. Baker
                                               United States District Judge




                                         4
